DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 7-21 in the reply filed on March 10, 2022 is acknowledged.  The traversal is on the ground(s) that Groups I and II have overlapping subject matter.  After review of the Restriction requirement mailed January 12, 2022, this argument, with respect to Groups I and II is found persuasive.  Group I, claims 1-6 will be rejoined and treated on the merits. 
The remaining arguments with respect to Groups III and IV are not persuasive.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
The requirement is still deemed proper and is therefore made FINAL.
With respect to the election of species requirement, applicant has elected the species “menstrual pad for daytime” which corresponds to claims 7-18
Because applicant did not distinctly and specifically point out the supposed errors in the species requirement, the election has been treated as an election without traverse.
Based on the elected species, claims 19-21 and claims 22 and 24, which are dependent on claim 19, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 10, 2022.
Claim 23 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 10, 2022.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11-12, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With reference to claims 4 and 12, the term “sponge-like” in line 2 renders the claim indefinite. It is not clear what “sponge-like” encompasses. Is the layer comprised of sponge, foam, etc. or some other material? Correction and/or clarification are required.
	With respect to claim 11, line 3 refers to “two thin wood dust pulp”. It is unclear if this refers to layers, sheets, laminates, or some other element/structure. Correction and/or clarification are required.
	As to claim 15, line 3 refers to a “left split wring”.  This appears to be a typographical error. However, the language is unclear.
	Correction and/or clarification are required.
Additionally, claim 15 recites the limitation "the left split wing" in line 6.  There is insufficient antecedent basis for this limitation in the claim.


Claim 17 recites the limitation "the layer of super adsorbent polymer" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, 13, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faulks et al. (US 2015/0283000).
With reference to claim 1, Faulks et al. (hereinafter “Faulks”) discloses a pantiliner [0078], comprising: 
a top layer of composite material (28,92,94,34); 
a ventilation layer (81); and 
a bottom layer of breathable material (26); 
wherein the top layer of composite material comprises: at least one layer of liquid permeable material [0189], at least one layer of structured glue (83), and at least one layer (34) of spun-bond polyethylene-polypropylene sheath-core bi- component fabric [0236], and 
the pantiliner is adapted and arranged to be useful during premenstrual phase of a user of the pantiliner as set forth in [0078].
The product by process limitation is noted. The article of Faulks is designed to be used as a feminine hygiene product and is fully capable of being adapted and arranged to be useful during any phase of a menstrual cycle.  
With reference to claim 5, Faulks discloses a pantiliner wherein the bottom layer of breathable material is polyethylene PE [0104] with a thickness of 0.02mm to 0.05mm and breathable holes (i.e., microporous) for air coming in and out but not possible for water or body liquid as set forth in [0108].  
The thickness of the layer is disclosed in [0099] of Faulks through the incorporation of Everett et al. (US 5,562,650).
Everett et al. (hereinafter “Everett”) discloses a backsheet with a thickness as claimed as set forth in col. 9, lines 12-16. 
Regarding claim 6, Faulks discloses a pantiliner wherein the top layer of composite material and the bottom layer of breathable material each has an overall shape that is essentially identical with each other [0096], the overall shape is a dumbbell oval [0109], having a minimal lateral width (i.e, crotch width), a first maximal lateral width at an anterior end (i.e, back waist), a second maximal lateral width at a posterior end (i.e., front waist), and a longitudinal length; and the minimal lateral width is 5.0 cm to 6.0 cm, the first maximal lateral width is 6.0 cm to 8.0 cm, the second maximal lateral width is 6.0 cm to 8.0 cm, and the longitudinal length is 14.0 cm to 16.0 cm as set forth in [0110-0111].  
With reference to claim 7, Faulks discloses a menstrual pad [0078], comprising: 
a top layer of composite material (28,92,94,34) having a skin contact surface (figure 7);
an fluid transfer layer (78) sheet described as airlaid through the incorporation [0099] of Everett et al. (US 5,562,650); see Everett, col. 18 describing surge layer (46) as airlaid (col. 18, line 34), placed directly under topsheet (col. 18, lines 60-63) in order to transfer fluids (col. 18, lines 19-24) ;
a layer (40) of super absorbent polymer [0116] inside the air-laid sheet  
a ventilation layer (81); and 
a bottom layer of breathable material (26); 
wherein the top layer of composite material comprises: at least one layer of liquid permeable material [0189], at least one layer of structured glue (83), and at least one layer (34) of spun-bond polyethylene-polypropylene sheath-core bi- component fabric [0236], and 
the fluid transfer/airlaid sheet (78) is in the shape of an extendible tube that creates a wrap enclosure (figure 9), and
the menstrual pad is adapted and arranged to be useful during premenstrual phase of a user of the pantiliner as set forth in [0078].
The product by process limitation is noted. The article of Faulks is designed to be used as a feminine hygiene product and is fully capable of being adapted and arranged to be useful during any phase of a menstrual cycle.  
With respect to claim 13, see the rejection of claim 5.
Regarding claim 16, Faulks discloses a menstrual pad suitable for use at any time comprising a top layer of composite material and the bottom layer of breathable material each has an overall shape that is essentially identical with each other [0096], the overall shape is a dumbbell oval [0109], having a minimal lateral width (i.e, crotch width), a first maximal lateral width at an anterior end (i.e, back waist), a second maximal lateral width at a posterior end (i.e., front waist), and a longitudinal length; and the minimal lateral width is 6.5 cm to 7.5 cm, the first maximal lateral width is 9.0 cm to 11.0 cm, the second maximal lateral width is 9.0 cm to 11.0 cm, and the longitudinal length is 23.0 cm to 26.0 cm as set forth in [0110-0111].  
With respect to claim 18, the rectangular (figure 13) ventilation layer (81) is taught to have the same dimensions as the absorbent article in [0158] where Faulks discloses that the layer can extend from one side edge to another and from the front waist edge to the rear waist edge.  The article width and length fall within the claimed ranges as set forth in [0110-0111].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Faulks et al. (US 2015/0283000) and further in view of WO 2019/061267.
With reference to claim 2, Faulks teaches the invention substantially as claimed as set forth in the rejection of claim 1.
Faulks provides the at least one layer of liquid permeable material (92,94) comprises a polyethylene synthesized from non-woven fabric [0192,0194] and provides a layer (34) of spun-bond polyethylene-polypropylene sheath-core bi- component fabric comprising fibers with a polypropylene core and a polyethylene sheath as set forth in [0236].
The difference between Faulks and claim 2 is the provision that a nanosized metal compound is present as the secondary material, and the sheath part comprises polyethylene as the primary material and nanosized metal compound as the secondary material.  
WO 2019/061267 (hereinafter “Chen”) teaches bicomponent fibers for use with nonwoven webs in disposable absorbent articles [02] wherein the bicomponent fibers include a core and sheath. [013]. The core and sheath include a metal compound as set forth in [025] and [039].
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the bicomponent fibers of Faulks with the metal compound as taught by Chen in order to provide the fibers with the desired added benefits.
Likewise, with respect to the compound being nanosized, it would have been obvious to one of ordinary skill in the art to employ a nanosized amount of the desired compound because Chen teaches that the additives may be included in both the core and sheath at any level in order to achieve their desired purpose as set forth in [025] and [039].
With reference to claim 3, Faulks teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Faulks and claim 3 is the provision that the pantiliner includes a specific nanosized metal compound.
Chen teaches a nanosized metal compound from the listed group as set forth in [025] and [039].
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the bicomponent fibers of Faulks with the metal compound as taught by Chen in order to provide the fibers with the desired added benefits.
The benefits provided by the material is considered to be inherent as materials and their properties cannot be separated.
With respect to claim 8, see the rejection of claim 2.
As to claim 9, see the rejection of claim 3.
Claims 4, 10, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Faulks et al. (US 2015/0283000).
With respect to claim 4, Faulks discloses a pantiliner wherein the ventilation layer is a non-woven sheet [0159] with sufficient spaces for air ventilation [0157]. The layer is treated with a polyolefin [0159] and has a rectangular shape (figure 13) with a width and length as claimed as set forth in [0158] and [0110-0111].
The product by process limitation is noted. The applicant is reminded that the article is fully capable of performing the recited function.
	The difference between Faulks and claim 4 is the explicit recitation that the polyolefin is polyethylene.
	Absent any teaching of an unexpected result, the substitution of one type of polyolefin for another is considered to be within the level of ordinary skill in the art.
	 As to claim 10, Faulks discloses the extendible tube (78) having fist and second edges as shown in figure 9. Additionally, Faulks discloses that the layer can completely encompass or wrap the absorbent body and be sealed to itself [0123], thereby creating an overlapping zone. 
	The wrap enclosure also has a lateral width as shown in figure 9. Likewise, the layer may be liquid permeable, spunbond and include polypropylene as set forth in [0133].
	The bonding, and thus overlapping zone of the layer is continuous throughout the length of the article [0129]. The length of the article is established by the body facing layer and the outer cover layer [0096]. The body facing layer may have a length between 150-520 mm [0170].  
	Faulks is silent as to the width of the overlapping zone.
	Nevertheless, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the desired overlapping zone width consistent with the desired article properties because Faulks discloses that the wrap enclosure can vary in the amount of overlap from partially encompassing to fully encompassing the underlying layer as set forth in [0123].
	With reference to claim 12, see the rejection of claim 4.
With respect to claim 17, Faulks discloses a rectangular (figures 5-6) wrap enclosure (78) having a length as claimed [0138].  The super absorbent layer is also rectangular (figures 5-6) with dimensions as claimed as set forth in [0110-0111].

Faulks is silent as to the width of the wrap enclosure.
	Nevertheless, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the wrap enclosure with the desired width in order to produce the desired article because Faulks discloses that the width wrap enclosure can vary as needed from partially encompassing to fully encompassing the underlying layer as set forth in [0123].
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Faulks et al. (US 2015/0283000) as evidenced by Carlucci et al. (US 2005/0154364).
	With respect to claim 11, Faulks discloses a layer of discrete superabsorbent particles as set forth in [0120].
	While Faulks does not necessarily refer to “granules” or their diameter, Carlucci et al. (hereinafter “Carlucci”) teaches that discrete superabsorbent particles are considered to be interchangeable with particulate materials and/or granules which are known in the art to have an average diameter in the range of from 30 µm to 2mm as set forth in [0013]. 
	The product by process limitations are noted. The manner in which the granules are formed (i.e, pressed between two thin wood dust pulp and diameter of the granules dry vs. wet/swollen).
	Applicant is reminded that product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.
	Likewise, it is noted that the inherent structure of superabsorbent materials is to swell/absorb up to about 10x it’s weight when wetted. One of ordinary skill in the art would reasonably expect the wet diameter of the granules of Faulks to be consistent with that claimed because the dry diameter of the granules of Faulks is the same as that claimed. Further, the amount of swelling may be considered as a result effective variable since it also depends on the amount of fluids presented/absorbed by the granules.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Faulks et al. (US 2015/0283000) and further in view of Digiacomantonio et al. (US 2005/0261653).
With reference to claim 14, Faulks teaches the invention substantially as claimed as set forth in the rejection of claim 7.
The difference between Faulks and claim 14 is the provision that the pad includes left and right placement marks.
Digiacomantonio et al. (hereinafter “Digiacomantonio “) teaches an analogous absorbent article including a fit guide which includes left and right placement marks (34,34A) on respective sides of the pad (figure 1) which are printed or embossed on the skin contact surface as set forth in [0030] and [0035].
While Digiacomantonio does not necessarily provide the claimed diameter, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the desired diameter because Digiacomantonio discloses that the dimensions of the markers may be varied in order to be designed for various sizes as set forth in [0034].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chin (US 2007/0246863) discloses a nano far-infrared health pad fabrication method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781